Campbell, J.,
delivered the opinion of the court.
There is no merit in the motion in the Circuit Court to dismiss the cause, and it should have been overruled.
1. If the affidavit was defective, it should have been amended; but we fail to discover any objection to it.
2. If the summons issued by the justice of the peace was defective, that was no cause for dismissing the action in the Circuit Court; but we are unable to find any defect in the summons.
3. The failure of the transcript of the proceedings before the justices of the peace to show the formal organization of the court on the return-day of the summons, could not avail the defendant on appeal in the Circuit Court, where the case was to be tried “ anew on its merits,” and not on the formality and precision of the proceedings before'the justices. Code, sect. 1594.
The two other grounds of the motion are disproved by the record.
Judgment reversed and case remanded, to be reinstated on the docket of the Circuit Court and tried anew on its merits.